UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4275
GRADY LASSITER, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                           (CR-01-154)

                      Submitted: August 16, 2002

                      Decided: September 3, 2002

     Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Cheryl D. Footman-Banks, Norfolk, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Raymond E. Patricco, Jr., Assistant
United States Attorney, Christopher I. Jacobs, Third Year Law Stu-
dent, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. LASSITER
                              OPINION

PER CURIAM:

   Grady Lassiter, Jr., appeals his conviction and 140 month sentence
for possession of a firearm by a convicted felon, in violation of 18
U.S.C. §§ 922(g)(1), 924(a)(2) (2000), and possession of marijuana,
in violation of 21 U.S.C. § 844 (2000). On appeal, Lassiter raises two
issues.

   First, Lassiter argues the evidence was insufficient to support his
convictions. We review a challenge to the sufficiency of the evidence
to determine whether, taking the evidence in the light most favorable
to the Government, any reasonable trier of fact could have found the
defendant guilty beyond a reasonable doubt. Glasser v. United States,
315 U.S. 60, 80 (1942). Lassiter’s challenge is meritless. The testi-
mony of the Government’s witnesses established Lassiter knowingly
possessed a firearm as a convicted felon, and that he knowingly pos-
sessed marijuana. 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000); 21
U.S.C.A. § 844 (2000); United States v. Beidler, 110 F.3d 1064, 1067
(4th Cir. 1997).

   Second, Lassiter argues the district court erred in admitting evi-
dence obtained from a police search of a car in which Lassiter was
a passenger. Lassiter has waived this issue by his failure to file a pre-
trial suppression motion in district court. United States v. Ricco, 52
F.3d 58, 62 (4th Cir. 1995).

   Accordingly, we affirm Lassiter’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not significantly aid the decisional process.

                                                            AFFIRMED